993 So.2d 588 (2008)
John A. SMITH, Appellant,
v.
STATE of Florida, DEPARTMENT OF REVENUE, by and on behalf of Emma O. SMITH, Appellee.
No. 1D08-835.
District Court of Appeal of Florida, First District.
October 29, 2008.
Gerard M. Virga, Panama City, for Appellant.
Bill McCollum, Attorney General, William H. Branch, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant seeks review of the trial court's order requiring him to pay child support. Because the record does not contain competent evidence of Mother's income or her earning ability to support the imputation of income, we reverse the amount of the child support awarded and remand for a redetermination of the amount of support to be awarded in light of Appellant's and Mother's income. The trial court's order is otherwise affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED.
BARFIELD, ALLEN, and THOMAS, JJ., concur.